Title: To George Washington from Major General Philemon Dickinson, 19 May 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 19th May 1778
                    
                    An Intelligent Person, who left New York last Wednesday, say’s, that he saw many hundred Houses in that City, cleaning out, for the reception, of the Troops from Philadelphia, which were expected there, in a very short time—and that the general talk of the Town, was their evacuating Philadelphia.
                    A Militia Officer, who this moment returned from Gloucester County, informs me, that the Experiment of fifty Guns, in going down the River a few days ago, run on the cheveaux-de-Frize, & instantly sunk—I wish this report may be true. I have the honor to be, Your Excellency’s most Obdt
                    
                        Philemon Dickinson
                    
                